At
the outset, I should like to congratulate the President
on his well-deserved election to the presidency of this
Millennium Assembly. I also want to congratulate his
predecessor for his invaluable contribution and his
outstanding leadership during the fifty-fourth General
Assembly. In the same vein, I should like to register
my delegation's appreciation to the Secretary-General
for the excellent manner in which he is conducting the
affairs of the Organization. Let me also take this
opportunity to express our delight in welcoming the
Republic of Tuvalu as the newest member of the
United Nations family.
Tanzania is gratified that the recently ended
Millennium Summit addressed some of the most
pertinent issues and challenges facing the United
Nations and its Members in the new millennium. Those
issues include development and poverty eradication;
the effects of globalization, including technological
disparities; conflict prevention, management and
resolution; disarmament; and the HIV/AIDS pandemic,
malaria and tuberculosis. It was recognized that Africa
and, particularly, the least developed countries suffer
most and hence demand urgent remedial action by the
international community.
Poverty remains one of the areas of great concern
in Africa. The number of poor people in our region
living on less than one dollar a day is estimated to be
300 million. That number represents more than
40 per cent of Africa's total population. Indications are
that the number of poor people in the continent is
8

likely to increase as Africa's output continues to drop.
There is therefore an urgent need for a comprehensive
strategy for Africa to address poverty eradication with
all its ramifications. The strategy should include a
compendium of measures aimed at capacity-building in
the development process, including social services. The
implementation of such a far-reaching strategy for
poverty eradication would very much depend on the
availability of resources. Bearing in mind that in 2001
the United Nations will convene a High-level
Intergovernmental Event on Financing for
Development, it is our hope that the issue of mobilizing
resources for the development of Africa will be
thoroughly addressed.
Official development assistance continues to be
particularly critical in supporting development efforts
in Africa and the least developed countries. It is sad to
note that flows of official development assistance have
fallen to an all-time low of 0.2 per cent, far from the
agreed target of 0.7 per cent of the gross national
product of developed countries. My delegation
therefore wishes to appeal to our development partners
to reverse the trend of declining resources and increase
the level of official development assistance
contributions.
Many African countries are undertaking painful
reforms aimed at attracting foreign direct investment.
However, foreign direct investment flows have been
minimal. Investors should feel encouraged to invest in
Africa because the competitive rate of return on foreign
direct investment stands at between 24 per cent and
30 per cent. That rate is higher than those of all
developed countries, which stand at between
16 per cent and 18 per cent. We therefore call on
Governments and relevant international organizations
to assist in sensitizing potential international investors
to the possibility of directing their investments to
Africa.
The various debt relief initiatives pursued by the
international community have been helpful, but not
sufficient, in providing a meaningful solution to the
debt problem of the developing countries. In some of
those countries, external debt service constitutes a
major drain on scarce resources, taking at least
30 per cent of the national income. In that regard, we
welcome the Heavily Indebted Poor Countries (HIPC)
Debt Initiative to support some of the poor countries in
their efforts to resolve the external debt problem. My
Government appreciates being one of the countries
which have attained eligibility under this scheme. We
call upon the institutions concerned to speed up the
process towards our reaching the completion point so
that we can fully benefit from HIPC relief.
Commenting on the HIPC Initiative, my
President, Mr. Benjamin William Mkapa, has had this
to say:
“Tanzania welcomes the revisions made to
the HIPC Initiative. If implemented in full they
will provide additional debt relief, which in turn
will facilitate the war on poverty and will
contribute to sustainable growth and development
if managed well. However, if growth is to be
sustained, adequate levels of external funding
must complement our economic reform efforts.
Debt relief under the HIPC Initiative should also
not be a substitute for increased bilateral non-
debt-creating aid, and neither should it be
financed through reallocation of committed aid.”
Even acknowledging the importance of the HIPC
initiative, the burden of meeting debt service payments
would remain heavy even after debt relief for most of
the least developed countries. We therefore call upon
the donor community to increase HIPC debt relief and
to consider additional relief measures, including debt
cancellation, so that scarce resources will be released
to cater for economic development and poverty
eradication programmes.
The development of the least developed countries
depends on improvement of their capacity to produce
goods and services. Improvement of terms of trade and
market access for the goods of least developed
countries in the developed countries' markets would
further contribute towards poverty eradication efforts.
In that regard, we call upon developed countries to
provide unhindered market access for goods from
developing countries, particularly from least developed
countries. In the same context, my delegation calls for
speedy implementation of the World Trade
Organization's Integrated Framework for Trade-related
Technical Assistance which will facilitate the
integration of least developed countries into the world
trading system.
The development process of developing countries
very much depends on access to technology and on the
endogenous capacity to develop it. We are encouraged
that the Millennium Summit reiterated the need to
assist developing countries to leapfrog into new
9

technologies in order to close the existing technology
gap between developed and developing countries,
especially least developed countries. It is our sincere
hope that the Millennium Declaration will be translated
into a concrete programme of action to assist
developing countries to develop the critical
technologies, including information technologies,
needed for their development. We therefore call upon
our development partners and all relevant international
institutions to facilitate the transfer of technology,
including environmentally sound technologies, on
favourable terms.
My delegation believes that South-South
cooperation is an important means of realizing some of
the objectives of economic development. Tanzania
fully supports the programme of action adopted last
April in Havana, Cuba, at the South Summit.
Tanzania recognizes and fully supports the role of
women in the development process. Here, the
Government has adopted a number of specific
measures aimed at enhancing the participation of
women in decision-making processes, and at bringing
about equal access to education and health, and access
to credit on a preferential basis. In the area of
representation, for example, the Government has
increased the minimum quota of women
parliamentarians from 15 per cent to 20 per cent. The
Government has also passed legislation that
criminalizes discriminatory activities against women.
Furthermore, the Land Act was revised in 1999 to
enable women to own land, the major means of
production in Tanzania. Tanzania is firmly committed,
therefore, to implementing the Beijing Platform for
Action. We therefore call on the international
community to support our efforts in this regard.
Serious pandemics such as HIV/AIDS, malaria
and tuberculosis are threatening the economic and
social development of developing countries, especially
African and least developed countries. For example,
the scale of the HIV/AIDS pandemic has grown to
alarming proportions in Africa. The Security Council
has recognized this menace as constituting a security
threat. Moreover, the Millennium Summit has
underscored the urgency of adopting effective action to
combat the scourge. Tanzania urges the international
community to assist developing countries in this
endeavour, particularly in education and access to
affordable treatment.
Disarmament, peace and security continue to be
crucial to the aspirations of all humanity, and therefore
they constitute a critical challenge of the new
millennium. The existence of huge arsenals of nuclear
weapons poses a major potential threat to world peace
and security. These weapons continue to represent a
threat to the survival of mankind. Tanzania calls for the
complete destruction and elimination of all nuclear
weapons. The United Nations also needs to urgently
address the problem of small arms and light weapons,
which fuel most of the ongoing conflicts in various
regions of the world. In this context, we strongly
support the convening of the 2001 United Nations
Conference on the Illicit Trade in Small Arms and
Light Weapons in All Its Aspects.
The Millennium Summit addressed extensively
the conflict situations existing in some countries,
including those of Africa. The Summit reaffirmed the
existence of the intrinsic link between peace and
development, which requires an integrated approach to
conflict prevention, management and resolution. While
supporting United Nations peace efforts, we note with
concern that there has been a slow and an inadequate
response to African conflicts from the United Nations.
In Angola, it is with apprehension that we bear
witness to the continuing hostilities and the grave
humanitarian situation brought about by Jonas Savimbi
and his organization, UNITA; they have blatantly
violated the decisions of the Security Council
regarding the implementation of the Lusaka Protocol. It
is disturbing that Mr. Savimbi has been able to sustain
his insurgency by violating the sanctions imposed
against UNITA by the Security Council. We call upon
the international community to continue its support to
the Government of Angola.
On Burundi, my delegation is pleased to note that
after protracted negotiations between the parties
involved in the Burundi conflict, the Burundi peace and
reconciliation agreement was concluded in Arusha,
Tanzania on 28 August 2000. We welcome the
agreement and commend the Facilitator, President
Nelson Mandela, for his role in reconciling the parties.
We also commend the regional leaders for their efforts
in support of the Burundi peace process. Although a
small number of parties to the conflict did not sign the
agreement, efforts were made to ensure that all of them
would sign it. As I speak here, most of the parties have
now signed. It is our hope that the parties will abide by
the terms of the agreement and afford the people of
10

Burundi the opportunity to realize their aspirations for
peace and development. We call upon the United
Nations and the international community to extend
support to the agreement.
As for the Democratic Republic of the Congo, the
Lusaka Agreement remains the basis for the resolution
of the conflict in that country. It is unfortunate, though,
that there is an impasse in the implementation of the
Agreement. One of the reasons for the existing
situation is the mistrust among the parties. The delay in
the deployment of the United Nations Mission in the
Democratic Republic of the Congo has created a
vacuum that has further contributed to the impasse.
Tanzania supports Security Council resolution 1234
(1999). We also urge the Security Council to deploy the
peacekeeping force in the Democratic Republic of the
Congo as soon as possible.
On Somalia, we welcome the agreement reached
in Djibouti on the formation of the Government of that
country. In this regard, we congratulate the
Government of Djibouti for its constructive role in the
reconciliation process.
Concerning Western Sahara, Tanzania reiterates
its support for the right to self-determination of the
Sahrawi people and the effort of the United Nations to
organize and supervise an impartial, free and fair
referendum, in accordance with the Settlement Plan for
Western Sahara and the relevant Security Council and
other United Nations resolutions. We urge the United
Nations to conduct, as soon as possible, the referendum
on the basis of the preparations that have so far been
made. The lessons of East Timor should not be ignored.
On the Middle East, Tanzania continues to
support the cause of the Palestinian people. In this
regard, we welcome the ongoing peace process aimed
at achieving a comprehensive, just and lasting peace in
that volatile region.
There is a direct linkage between conflicts and
the incidence of refugees and internally displaced
persons. In this respect, Tanzania finds itself in the
very difficult situation of hosting more than 800,000
refugees, most of whom are products of the crisis in the
Great Lakes region. This is a huge burden for a poor
country like Tanzania. Besides, refugees pose many
problems relating to security and environmental
degradation. There is an urgent need for the
international community to increase its support to the
refugees, as well as to the refugee-hosting countries. In
the same vein, we reiterate our call for international
burden-sharing and responsibility in refugee situations.
A definitive solution to the refugee situation evidently
lies in resolving conflicts so as to enable the
repatriation of refugees to their countries of origin.
One of the pressing reform issues in the United
Nations is the reform of the Security Council. Among
the significant changes of our time is the liberalization
and democratization of economic and political
processes. The Security Council cannot persist in being
an exception. Its composition and powers must bear a
relationship to the democratic ideals necessary for its
continued relevance and legitimacy. It is our hope that
the Council membership will be expanded in both
categories and that such expansion should include both
developed and developing countries.
Furthermore, Tanzania believes that the capacity
of the United Nations to effectively carry out its
mandate is contingent upon the willingness of all
Member States to support it politically as well as
financially. In this regard, we call upon the Member
States to provide it with adequate resources on a timely
and predictable basis.
Tanzania also welcomes the many reform
proposals and measures that have been introduced to
improve working methods, both at the Secretariat and
at intergovernmental levels. For that effort to succeed,
there has to be consensus among Member States on the
best method to manage change in the United Nations.
In conclusion, allow me to observe that the
Millennium Assembly, like the preceding Summit, is an
act of partnership. We can only hope, therefore, that the
renewed enthusiasm and the recommitment to the
Charter of the United Nations will galvanize our
energies and enable us to rise to and fulfil, the hopes
and aspirations of the Organization and its peoples, as
espoused in the Millennium Declaration.







